DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because the limitation “a first differential input pair and a second differential input pair, wherein the first differential input pair is configured to receive an output voltage at an output node and a first temperature-dependent voltage” is unclear.  It is not clear whether “an output node” is the output node of the first differential input pair or not.  It appears that the output node is the output of the circuit. Clarification and/or correction is required.  Furthermore, Claims 2-10 are rendered indefinite by the deficiencies of the base Claim 1.
Claim 12 is indefinite because the limitation “a supply voltage terminal”, on line 7, lacks clear antecedent basis.  It is unclear whether this “supply voltage terminal” is the same as the “supply voltage terminal”, as recited in the base Claim 11 or a different “supply voltage terminal”.  Clarification and/or correction is required.  Furthermore, Claims 13-14 are rejected due to their dependencies on the base claim 12.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 17, 18 and 20 of U.S. Patent No. 11,067,453.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 9,841,869 teaches a method  comprising all of the steps that has an operation as the operation of the recited circuit of Claim 1 of the present application.  For example, the recitation such as “a first differential input pair and a second differential input pair, wherein the first differential input pair is configured to receive an output voltage at an output node and a first temperature-dependent voltage, and the second differential input pair is configured to receive the output voltage and a second temperature-dependent voltage; a first switch coupled between a supply voltage terminal and the output node, wherein when the output voltage reaches the second temperature-dependent voltage, the first switch is configured to be turned on to pull up the output voltage in response to a first control signal generated according to an output signal of the second differential input pair; and a second switch coupled between a ground terminal and the output node, wherein when the output voltage reaches the first temperature-dependent voltage, the second switch is configured to be turned on to pull down the output voltage in response to a second control signal generated according to an output signal of the first differential input pair”, as recited in Claim 1 of the present application, is rendered obvious by the claimed limitations “ generating an output voltage at a node of a capacitive element, wherein the output voltage has a voltage level between a first temperature-dependent voltage and a second temperature-dependent voltage; when the output voltage increases to be greater than or reach the first temperature-dependent voltage, pulling down the output voltage through coupling a first voltage to the node of the capacitive element in response to a first control signal generated according to outputs of a first differential input pair which receives the output voltage and the first temperature-dependent voltage; and when the output voltage decreases to be smaller than or reach the second temperature-dependent voltage, pulling up the output voltage through coupling a second voltage to the node of the capacitive element in response to a second control signal generated according to outputs of a second differential input pair which receives the output voltage and the second temperature-dependent voltage” in Claim 1 and “wherein pulling down the output voltage comprises: controlling a switching circuit by the first control signal to couple the capacitive element to the first voltage to be discharged; wherein pulling up the output voltage comprises: controlling the switching circuit by the second control signal different from the first control signal to couple the capacitive element to the second voltage to be charged” in Claim 18 of U.S. Patent No. 11,067,453.

Allowable Subject Matter
Claims 11 and 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        September 2, 2022